Citation Nr: 1702532	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  07-24 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to nonservice-connected pension benefits. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

3.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service with the United States Marine Corps from February to September 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 1998 and March 2007 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In June 2011, the Veteran testified at a video hearing before a Decision Review Officer (DRO); a transcript has been associated with the record on appeal.

In December 2011, the Board remanded the appeal to attempt to provide the Veteran with a Board hearing before a Veterans Law Judge (VLJ) at the RO; he first requested in his August 2007 VA Form 9.  The Veteran was not able to attend in-person hearings before VLJs that were scheduled for December 2011 and November 2015; because he was incarcerated.  The Veteran has also declined VA's offer of a video hearing before a VLJ.  See, e.g., Veteran's letter dated in November 2011; Post-Remand Brief dated in September 2016.  VA has made reasonable efforts to provide the Veteran with a hearing.  The Veteran has made no arguments with regard to additional efforts to afford him a hearing.  The Board may therefore, proceed with adjudication of the appeal.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The application to reopen a claim of entitlement to service connection for a low back disability and the claim of service connection for an acquired psychiatric disorder to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has been incarcerated since July 1981; he filed the current claim for nonservice-connected pension benefits in October 1997.


CONCLUSION OF LAW

The criteria for the award of nonservice-connected pension benefits have not been met.  38 U.S.C.A. § 1515(a) (West 2014); 38 C.F.R. § 3.666 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The relevant facts are not in dispute.  Records from the Ohio Department of Rehabilitation and Correction show that the Veteran was imprisoned for first degree felonies.  He was given a life sentence, and has been incarcerated since July 1981.  He filed his current claim for nonservice-connected pension benefits in October 1997. 

In this regard, "[n]o pension ... shall be paid to or for an individual who has been imprisoned in a penal . . . institute as a result of conviction of a felony . . . for any part of the period beginning sixty-one days after . . . imprisonment ...".   38 U.S.C.A. § 1515(a) states, see also 38 C.F.R. § 3.666.

Given the above facts, the claim for non-service-connected pension benefits must be denied because VA's laws and regulations are clear in barring payment of non-service-connected pension benefits sixty-one days after a felony conviction and incarceration and at the time this appellant filed this claim he had already been incarcerated for years following his felony convictions.  See 38 U.S.C.A. § 1515(a); 38 C.F.R. § 3.666.



ORDER

The claim for nonservice-connected pension benefits is denied.


REMAND

As to the application to reopen a claim of entitlement to service connection for a low back disability and the claim of service connection for an acquired psychiatric disorder to include PTSD, the record shows that neither the Veteran's pre-November 1999 or post-August 2006 treatment records from his place of incarceration have been obtained and associated with the claims.  Therefore, the Board finds that a remand to obtain these records is required.  See 38 U.S.C.A. § 5103A(b) (West 2014).  

As to the claim of service connection for an acquired psychiatric disorder to include PTSD, given the existing record a remand is also required to obtain needed medical opinion evidence as to the diagnoses and origins of the Veteran's psychiatric disorders.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006). 

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  After obtaining any necessary authorization, associate with the claims file all records of treatment at the Veteran's place of incarceration during the periods from July 1981 to November 1999 and August 2006 to the present.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of any in-service problems with his low back and/or any psychiatric disorder including PTSD and any continued problems since that time.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

3.  Provide the Veteran with an examination to obtain needed opinions as to the diagnosis and origins of his acquired psychiatric disorders to include PTSD.  The claims folder must be made available to and reviewed by the examiner.  The examiner should provide answers to the below questions.

If it is not possible to afford the Veteran a VA examination at a VA Medical Center because he is incarcerated, the AOJ should contact the correctional facility and request that a physician, preferably a psychiatrist, at the correctional facility perform the above examination.  The AOJ should arrange for the contents of the Veteran's claims folder to be reviewed by that physician, to the extent possible.  

If an examination is not feasible, the AOJ should arrange for the Veteran's claims folder to be reviewed by a VA psychiatrist or psychologist or equivalent.  

The examiner or reviewer should provide answers to the below questions. 

(a)  What are the diagnoses for all of the Veteran's current psychiatric disorders (a current disability is one shown at any time since 2006, even if not shown on the current examination)?

If the Veteran does not meet the criteria for a diagnosis of any acquired psychiatric disorder to include PTSD the examiner must specifically say so.

(b)  As to each current psychiatric disorder, is it at least as likely as not that it is related to a disease or injury (including a stressor) in service; or did it have its onset in service?

(c)  Is it at least as likely as not that a psychosis manifested itself within a year after the service that ended in September 1973?

The examination report must include reasons for all opinions.  

If the examiner finds that any requested opinion cannot be rendered without resort to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts); limits in the examiner's medical knowledge; or there is additional evidence that, if obtained, would permit the opinion to be provided.

4.  If any benefit sought on appeal is not granted in full, issue a supplemental statement of the case (SSOC).  Then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


